                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                  ) CASE NO. 1:17CR512
                                           )
                     Plaintiff             )JUDGE CHRISTOPHER A. BOYKO
                                           )
                                           MAGISTRATE JUDGE JONATHAN
       vs.                                 )GREENBERG
                                           )
HERBERT SHAW,                              )     MOTION FOR BOND
                                           )
                     Defendant             )



       Now comes the Defendant, HERBERT SHAW, by and through his attorney,

Michael H. Peterson, and respectfully moves this Court to grant the Defendant bond

for the reasons contained in the attached memorandum.


                                    Respectfully submitted,

                                    /s/Michael H.Peterson_____________
                                    MICHAEL H. PETERSON (0010599)
                                    Attorney for Defendant
                                    820 West Superior Ave., Suite 800
                                    Cleveland, Ohio 44113
                                    Tel: (216) 771-1900
                                    Fax: (216) 566-0738
                                    michaelhenrypeterson@hotmail.com
                                 MEMORANDUM

       The Defendant, Hebert Shaw who plead guilty to conspiracy on October 31,

2019 before Magistrate Judge Jonathan Greenberg and was refered to the United

States Probation Department.

       Pursuant to the Plea, its appears that the Defendant Offense Level pursuant to

the Sentencing Guidelines would place him at Level 17, Criminal history 3 and

between a Sentencing Range of 30-37 months.

       The Defendant, Herbert Shaw has been incarcerated at Northeast Ohio,

Correctional Center, 2240 Hubbard Road, Youngstown, Ohio 44505 for almost two

(2) years. His sentencing date has been continued until February 20th 2020; which

would mean the Defendant served his prison time.

       Defendant is not a flight risk and is not danger to the community and has full

family support.

       WHEREFORE, Herbert Shaw respectfully requests that this Court would

release him on Bond.


                                     Respectfully submitted,

                                     /s/ Michael H. Peterson___+_________
                                     MICHAEL H. PETERSON (0010599)
                                     Attorney for Defendant
                                     820 West Superior Ave., Suite 800
                                     Cleveland, Ohio 44113
                                     Tel: (216) 771-1900
                                     Fax: (216) 566-0738
                                     michaelhenrypeterson@hotmail.com
                           CERTIFICATE OF SERVICE

       A true copy of the foregoing Motion For Bond has been served by e-file U.S.

Clerk of Courts and to the Assistant United States Attorneys Office, on this 6th day

of November, 2019.



                                     /s/ Michael H. Peterson______________
                                     MICHAEL H. PETERSON (0010599)
                                     Attorney for Defendant
